MONROE, Judge,
concurring specially.
After reviewing the record in the case, I believe that the trial court reached the right result in awarding custody of the child to the paternal grandmother. However, as the majority points out, in custody disputes between parents and nonparents the trial court must make specific findings regarding a parent’s fitness or whether a parent has relinquished custody of a child. The trial court’s order simply does not set out the necessary findings required to support its judgment, and for that reason alone, I agree that the judgment must be reversed and the cause remanded.